In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00050-CR



       KURTIS LEONARD SHELTON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 23582




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
        Kurtis Leonard Shelton was convicted of “DRIVING WHILE INTOXICATED 3RD OR

MORE.” Shelton was sentenced to five years’ imprisonment and was ordered to pay a $150.00

fine following revocation of his community supervision. The trial court’s FORM judgment

contains a single space for “Court Costs and Attorney’s Fees,” with an amount of $308.00

written below. In his sole point of error on appeal, Shelton argues that the trial court erred in

assessing attorney’s fees because he is indigent and the record fails to demonstrate his ability to

pay the fees. 1

        The clerk’s bill of costs in this matter lists a zero dollar balance for attorney’s fees. Our

review of Shelton’s appellate brief confirms that his sole complaint on appeal is related to his

appeal in cause number 06-13-00049-CR. No complaint has been raised with regard to the

judgment entered in this cause.

        We affirm the trial court’s judgment.



                                                     Bailey C. Moseley
                                                     Justice

Date Submitted:           August 21, 2013
Date Decided:             August 22, 2013

Do Not Publish




1
 Shelton also appeals his conviction for evading arrest or detention with a motor vehicle in our cause number 06-13-
00049-CR on the same ground.

                                                         2